Citation Nr: 1729619	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent disabling for service connected posttraumatic stress disorder (PTSD), alcohol dependence (in sustained full remission).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel 



INTRODUCTION

The appellant is a Veteran who served in the United States Marine Corps from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was first granted service connection for PTSD in a July 2011 rating decision. The RO rated the Veteran's disability at 30 percent. Subsequently, in an August 2011 notice of disagreement, the Veteran notified the RO that he had panic attacks more frequently than he had indicated to the January 2011 VA examiner; in fact he had panic attacks nearly every day. As a result, in a March 2012 rating decision, the RO increased the Veteran's initial disability rating to 50 percent. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2017 correspondence, the Veteran's representative indicated that the Veteran's psychiatrist at the Norton, VA Community Based Outpatient Clinic "told him that his symptoms are much worse than the 50% evaluation he has received."  The representative also requested that VA obtain all outstanding records from Norton CBOC and noted that the Veteran has been attending group therapy sessions "at the facility twice a month for the past 2 years."  

The most recent records from the Norton CBOC are dated in June 2016 and reflect that the Veteran should return to the clinic in 6 months, or approximately December 2016.  Therefore, it appears that there are outstanding records from the Norton CBOC.

In addition, the available Norton CBOC record shows that the Veteran has been attending a PTSD support group meeting at Big Stone Gap every 2 weeks since approximately 2014, but no records of these meetings have been associated with the claims folder.  To the extent there are medical records associated with these meetings, they should be obtained.

Finally, a VA examination to assess the severity of the Veteran's PTSD was scheduled in May 2016.  Records reflect that the examination was cancelled at the Veteran's request and that he indicated that "he did not put in an appeal for his benefits because he is already receiving benefits."  The Veteran is advised that the purpose of the examination is to assess the severity of his PTSD symptomatology in light of his current claim for increase.  The Veteran is highly encouraged to attend the examination that will be scheduled pursuant to this remand, as the examination report has significant value to the undersigned when making a determination as to his claim for increase.

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding VA and non-VA treatment records, including:

a. Updated VA treatment records from the Norton CBOC from June 2016 to the present; and
b. Any records associated with twice monthly PTSD support group meetings at Big Stone Gap attended by the Veteran since approximately 2014.  To the extent efforts to obtain such records are unsuccessful, (i.e., such records are not maintained), such efforts and any responses must be documented in the Veteran's virtual claim file.

2. Please schedule the Veteran for a VA PTSD examination to assess the nature and severity of his PTSD.  All functional limitations due to his PTSD should be detailed in the examination report.

3. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




